BLUE, Chief Judge.
Scott Anderson appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Anderson alleges that his conviction for battery on a law enforcement officer must be vacated because the county jail correctional officer he battered was not a law enforcement officer. He relies on Hunter v. State, 376 So.2d 438 (Fla. 1st DCA 1979). The trial court correctly denied the motion because, after Hunter was decided, the legislature amended section 784.07, Florida Statutes, to include county correctional officers. See § 784.07(l)(a), Fla. Stat. (2000) (defin*765ing law enforcement officer to include a correctional officer); § 943.10(2), Fla. Stat. (2000) (defining correctional officer to include an employee of the state or any political subdivision thereof). Based on Anderson’s date of offense, the amended version of the statute applies to him. We affirm as to Anderson’s other claims without comment.
Affirmed.
FULMER and GREEN, JJ., Concur.